


110 HR 3894 IH: Negative Amortization Mortgage Loan

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3894
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Ms. Bean introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to establish
		  requirements for providing negatively amortizing mortgage loans to first-time
		  borrowers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Negative Amortization Mortgage Loan
			 Transparency Act.
		2.Requirements for
			 mortgage loans that permit negative amortization
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after
			 section 129 the following new section:
				
					129A.Mortgages with
				negative amortization.No
				creditor may extend credit to a first-time borrower in connection with a
				consumer credit transaction under an open or closed end consumer credit plan
				secured by residential real property that includes a dwelling, other than a
				reverse mortgage, that provides or permits a payment plan that may, at any time
				over the term of the extension of credit, result in negative amortization
				unless, before such transaction is consummated—
						(1)the creditor
				provides the consumer with a statement that—
							(A)the pending
				transaction will or may, as the case may be result in negative
				amortization;
							(B)describes negative
				amortization in such manner as the Board shall prescribe;
							(C)negative amortization increases the
				outstanding principal balance of the account; and
							(D)negative amortization reduces the
				consumer’s equity in the real property; and
							(2)the consumer provides the creditor with
				sufficient documentation to demonstrate that the consumer received
				homeownership counseling from organizations or counselors certified by the
				Secretary of Housing and Urban Development as competent to provide such
				counseling.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 129 the
			 following new item:
				
					
						129A. Mortgages with negative
				amortization.
					
					.
			
